Held — 1. That plaintiff; in error, as assignee of one Yaeger, a contractor, acquired by assignment and had only such rights as Yaeger, the assignor, had at the time of the assignment. That by the statute on mechanic’s liens Yaeger was precluded from disputing the amount or validity of Wunker & Rehsteiner’s lien and claim by his failure to proceed under the statute, sections 8199 and 3200,to contest it,, hence his assignee, Fox,is precluded here from contesting it.
2. Sod furnished to a publio park is material furnished for“ the construction, improvement or repair cf a * * * public improvement, ” within the meaning of section 3193, Revised Statutes.
Wherefore the court of ocmmon pleas did not err in its judgments on the several demurrers filed in that court, and the judgment is affirmed.